     Case 2:21-cv-01021-JCM-VCF Document 1 Filed 05/28/21 Page 1 of 12



 1   Robert M. Tzall
     Nevada State Bar No. 13412
 2   Contemporary Legal Solutions
 3   2551 North Green Valley Parkway
     Building C, Suite 303,
 4   Henderson, NV 89014
     Tel: 702-666-0233
 5   office@contemporarylegalsolutions.com
 6

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8                                    FOR THE DISTRICT OF NEVADA

 9
                                                      ) Docket No. 2:21-cv-1021
10   EDWARD SCHALLER,                                 )
                                                      )
11                  Plaintiff,                        ) COMPLAINT
                                                      )
12          vs.                                       ) DEMAND FOR JURY TRIAL
                                                      )
                                                      )
13   EXPERIAN INFORMATION SOLUTIONS,                  )
     INC.,                                            )
14                                                    )
     COMENITY CAPITAL BANK,
                                                      )
15                  Defendant(s).
16

17
                                              COMPLAINT
18
            Plaintiff Edward Schaller (“Plaintiff”), by and through his attorneys, and as for his
19
     Complaint against Defendant Experian Information Solutions, Inc., (“Experian”) and Defendant
20
     Comenity Capital Bank (“Comenity Bank”) respectfully sets forth, complains, and alleges, upon
21

22   information and belief, the following:

23                                    JURISDICTION AND VENUE

24      1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as well as 15
25          U.S.C. § 1681p et seq.
26

27

28
     Case 2:21-cv-01021-JCM-VCF Document 1 Filed 05/28/21 Page 2 of 12



 1     2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), being that the
 2        acts and transactions occurred here, Plaintiff resides here, and Defendant transacts
 3
          business here.
 4
       3. Plaintiff brings this action for damages arising from the Defendant's violations of 15
 5
          U.S.C. § 1681 et seq., commonly known as the Fair Credit Reporting Act (“FCRA”).
 6

 7                                             PARTIES

 8     4. Plaintiff is a resident of the State of Nevada, Clark County.

 9     5. At all times material hereto, Plaintiff was a “consumer” as said term is defined under 15
10
          U.S.C. § 1681a(c).
11
       6. Defendant Experian Information Solutions, Inc., is a consumer reporting agency as
12
          defined by 15 U.S.C. § 1681a(f) and conducts substantial and regular business activities in
13
          this judicial district. Defendant Experian is an Ohio corporation registered to do business
14

15        in the State of Nevada, and may be served with process upon CT Corporation System, its

16        registered agent for service of process at 701 S. Carson St, Suite 200, Carson City, Nevada
17        89701.
18
       7. At all times material here to Experian is a consumer reporting agency regularly engaged in
19
          the business of assembling, evaluating and disbursing information concerning consumers
20
          for the purpose of furnishing consumer reports, as said term is defined under 15 U.S.C.
21

22        § 1681d to third parties.

23     8. At all times material hereto, Experian disbursed such consumer reports to third parties

24        under a contract for monetary compensation.
25     9. Defendant Comenity Capital Bank is a person who furnishes information to consumer
26
          reporting agencies under 15 U.S.C. § 1681s-2, with an address at 12921 S Vista Station
27
          Blvd, Ste 400, Draper, UT, 84020.
28
                                                    -2-
     Case 2:21-cv-01021-JCM-VCF Document 1 Filed 05/28/21 Page 3 of 12



 1                                   FACTUAL ALLEGATIONS
 2     10. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though
 3
          fully stated herein with the same force and effect as if the same were set forth at length
 4
          herein.
 5

 6                                   Comenity Bank Dispute and Violation
 7
       11. On information and belief, on a date better known to Defendant Experian, Experian
 8

 9        prepared and issued credit reports concerning the Plaintiff that included inaccurate

10        information relating to his Comenity Bank account, (account 54667600xxxx).

11     12. The inaccurate information furnished by Defendant Comenity Bank and published by
12        Experian is inaccurate since the account contains an incorrect payment status.
13
       13. Specifically, Experian reports the payment status on this tradeline as “30 days past due”.
14
          To the contrary, this tradeline was closed with a zero balance, therefore, the payment
15
          status cannot be listed as 30 days past due.
16

17     14. The pay status is of significance. Listing a debt with a $0 balance owed, as 30 days past

18        due is nonsensical. If no balance is owed, the consumer cannot be late paying that balance.

19        By continuing to report the account in this fashion, lenders believe the consumer is
20
          currently late, negatively reflecting on the consumers credit worthiness by impacting the
21
          credit score negatively.
22
       15. Experian has been reporting this inaccurate information through the issuance of false and
23
          inaccurate credit information and consumer reports that they have disseminated to various
24

25        persons and credit grantors, both known and unknown.

26

27

28
                                                    -3-
     Case 2:21-cv-01021-JCM-VCF Document 1 Filed 05/28/21 Page 4 of 12



 1     16. Plaintiff notified Experian that he disputed the accuracy of the information Experian was
 2        reporting, on or around November 20, 2020, specifically stating in the letter sent to
 3
          Experian that he was disputing the reporting of the Comenity Bank tradeline.
 4
       17. It is believed and therefore averred that Experian notified Defendant Comenity Bank of
 5
          the Plaintiff’s dispute.
 6

 7     18. Upon receipt of the dispute of the account from Plaintiff by Experian, Comenity Bank

 8        failed to conduct a reasonable investigation and continued to report false and inaccurate,

 9        adverse information on the consumer report of Plaintiff with respect to the disputed
10
          account.
11
       19. Had Comenity Bank done a reasonable investigation, it would have been revealed to
12
          Comenity Bank that the payment status was being inaccurately reported.
13
       20. Despite the dispute by Plaintiff that the information on his consumer report was inaccurate
14

15        with respect to the disputed account, Experian did not evaluate or consider any of the

16        information, claims, or evidence of Plaintiff and did not make an attempt to substantially
17        reasonably verify that the derogatory information concerning the disputed account was
18
          inaccurate.
19
       21. Experian violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct a reasonable
20
          investigation and failed to delete or correct the disputed trade line within 30 days of
21

22        receiving Plaintiff’s dispute letter.

23     22. Had Experian done a reasonable investigation of the Plaintiff’s dispute, it would have

24        been revealed to Experian that the payment status was being reported inaccurately.
25     23. Notwithstanding Plaintiff’s efforts, Defendants continue to publish and disseminate such
26
          inaccurate information to other third parties, persons, entities and credit grantors.
27

28
                                                    -4-
     Case 2:21-cv-01021-JCM-VCF Document 1 Filed 05/28/21 Page 5 of 12



 1     24. As of the date of the filing of this Complaint, Defendant Comenity Bank continues to
 2        furnish credit data which is inaccurate and materially misleading, and Experian’s
 3
          reporting of the above-referenced trade line continues to be inaccurate and materially
 4
          misleading.
 5
       25. Defendants’ erroneous reporting continues to affect Plaintiff’s creditworthiness and credit
 6

 7        score.

 8     26. As a result of Defendants’ failure to comply with the FCRA, Plaintiff has suffered a

 9        decreased credit score due to the inaccurate information on Plaintiff’s credit file and a
10
          chilling effect on future applications for credit.
11
                                         FIRST CAUSE OF ACTION
12
                               (Willful Violation of the FCRA as to Experian)
13

14        27. Plaintiff incorporates by reference paragraphs 1-26 of this Complaint as though fully
15
          stated herein with the same force and effect as if the same were set forth at length herein.
16
          28. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et
17
          seq.
18
          29. Experian violated 15 U.S.C. § 1681e by failing to establish or to follow reasonable
19

20        procedures to assure maximum possible accuracy in the preparation of the credit report and

21        credit files that Experian maintained concerning the Plaintiff.
22        30. Experian has willfully and recklessly failed to comply with the Act. The failure of
23
          Experian to comply with the Act include but are not necessarily limited to the following:
24
                      a) The failure to follow reasonable procedures to assure the maximum possible
25
                          accuracy of the information reported;
26

27                    b) The failure to correct erroneous personal information regarding the Plaintiff

28                        after a reasonable request by the Plaintiff;
                                                     -5-
     Case 2:21-cv-01021-JCM-VCF Document 1 Filed 05/28/21 Page 6 of 12



 1                    c) The failure to remove and/or correct the inaccuracy and derogatory credit
 2                        information after a reasonable request by the Plaintiff;
 3
                      d) The failure to promptly and adequately investigate information which
 4
                          Defendant Experian had notice was unsubstantiated;
 5
                      e) The continual placement of unsubstantiated information into the credit report
 6

 7                        of the Plaintiff after being advised by the Plaintiff that the information was

 8                        unsubstantiated;

 9                    f) The failure to note in the credit report that the Plaintiff disputed the accuracy
10
                          of the information being reported;
11
                      g) The failure to promptly delete information that was found to be
12
                          unsubstantiated, or could not be verified, or that the source of information
13
                          had advised Experian to delete; and
14

15                    h) The failure to take adequate steps to verify information Experian had reason

16                        to believe was unsubstantiated before including it in the credit report of the
17                        consumer.
18
          31. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered by loss
19
          of credit, loss of ability to purchase and benefit from credit, and the mental and emotional
20
          pain, anguish, humiliation and embarrassment of credit denial.
21

22        32. The conduct, action and inaction of Experian was willful, rendering Experian liable for

23        actual, statutory and punitive damages in an amount to be determined by a Judge and/or

24        Jury pursuant to 15 U.S.C. § 1681n.
25        33. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in
26
          an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.
27

28
                                                    -6-
     Case 2:21-cv-01021-JCM-VCF Document 1 Filed 05/28/21 Page 7 of 12



 1        WHEREFORE, Plaintiff, Edward Schaller, an individual, demands judgement in his favor
 2        against Defendant Experian, for damages together with attorney’s fees and court costs
 3
          pursuant to 15 U.S.C. § 1681n.
 4
                                         SECOND CAUSE OF ACTION
 5
                                (Negligent Violation of the FCRA as to Experian)
 6

 7        34. Plaintiff incorporates by reference paragraphs 1-26 of this Complaint as though fully

 8        stated herein with the same force and effect as if the same were set forth at length herein.

 9        35. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681
10
          et seq.
11
          36. Experian violated 15 U.S.C. § 1681i(a) by failing to delete unsubstantiated information
12
          from the credit fil of the Plaintiff after receiving actual notice of such inaccuracies with
13
          which to verify the disputed information in the credit file of the Plaintiff.
14

15        37. Experian has negligently failed to comply with the Act. The failure of Experian to

16        comply with the Act include but are not necessarily limited to the following:
17                  a) The failure to follow reasonable procedures to assure the maximum possible
18
                       accuracy of the information reported;
19
                    b) The failure to correct erroneous personal information regarding the Plaintiff after
20
                       a reasonable request by the Plaintiff;
21

22                  c) The failure to remove and/or correct the inaccuracy and derogatory credit

23                     information after a reasonable request by the Plaintiff;

24                  d) The failure to promptly and adequately investigate information which Defendant
25                     Experian had notice was unsubstantiated;
26

27

28
                                                      -7-
     Case 2:21-cv-01021-JCM-VCF Document 1 Filed 05/28/21 Page 8 of 12



 1               e) The continual placement of unsubstantiated information into the credit report of
 2                   the Plaintiff after being advised by the Plaintiff that the information was
 3
                     unsubstantiated;
 4
                 f) The failure to note in the credit report that the Plaintiff disputed the accuracy of
 5
                     the information;
 6

 7               g) The failure to promptly delete information that was found to be unsubstantiated,

 8                   or could not be verified, or that the source of information had advised Experian

 9                   to delete; and
10
                 h) The failure to take adequate steps to verify information Experian had reason to
11
                     believe was unsubstantiated before including it in the credit report of the
12
                     consumer.
13
          38. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage
14

15        by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

16        emotional pain, anguish, humiliation and embarrassment of credit denial.
17        39. The conduct, action and inaction of Experian was negligent, entitling the Plaintiff to
18
          damages under 15 U.S.C. § 1681o.
19
          40. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in
20
          an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and 1681o.
21

22        WHEREFORE, Plaintiff, Edward Schaller, an individual demands judgement in his favor

23        against Defendant Experian, for damages together with attorney’s fees and court costs

24        pursuant to 15 U.S.C. § 1681o.
25                                      THIRD CAUSE OF ACTION
26
                           (Willful Violation of the FCRA as to Comenity Bank)
27

28
                                                    -8-
     Case 2:21-cv-01021-JCM-VCF Document 1 Filed 05/28/21 Page 9 of 12



 1        41. Plaintiff incorporates by reference paragraphs 1-26 of this Complaint as though fully
 2        stated herein with the same force and effect as if the same were set forth at length herein.
 3
          42. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et
 4
          seq.
 5
          43. Pursuant to the Act, all persons who furnished information to reporting agencies must
 6

 7        participate in reinvestigations conducted by the agencies when consumers dispute the

 8        accuracy and completeness of information contained in a consumer credit report.

 9        44. Pursuant to the Act, a furnished of disputed information is notified by the reporting
10
          agency when the agency receives a notice of dispute from a consumer such as the Plaintiff.
11
          The furnisher must then conduct a timely investigation of the disputed information and
12
          review all relevant information provided by the agency.
13
          45. The results of the investigation must be reported to the agency and, if the information
14

15        reveals that the original information is incomplete or unsubstantiated, the information from

16        a furnisher such as the above listed Defendant must report the results to other agencies
17        which were supplied such information.
18
          46. The Defendant Comenity Bank violated 15 U.S.C. § 1681s2-b by the publishing of the
19
          Account Liability Representation; by failing to fully and improperly investigate the dispute
20
          of the Plaintiff with respect to the Account Liability Representation; by failing to review all
21

22        relevant information regarding same by failing to correctly report results of an accurate

23        investigation to the credit reporting agencies.

24        47. Specifically, Defendant Comenity Bank continued to report this account on the
25        Plaintiff’s credit report after being notified of his dispute regarding the inaccurate and
26
          misleading account payment status.
27

28
                                                    -9-
     Case 2:21-cv-01021-JCM-VCF Document 1 Filed 05/28/21 Page 10 of 12



 1        48. Had Comenity Bank done a reasonable investigation, it would have been revealed to
 2         Comenity Bank that the payment status was being inaccurately reported.
 3
          49. As a result of the conduct, action and inaction of the Defendant Comenity Bank, the
 4
           Plaintiff suffered damage for the loss of credit, loss of the ability to purchase and benefit
 5
           from credit, and the mental and emotional pain, anguish, humiliation and embarrassment of
 6

 7         credit denials.

 8        50. The conduct, action and inaction of Defendant Comenity Bank was willful, rendering

 9         Defendant Comenity Bank liable for actual, statutory and punitive damages in an amount
10
           to be determined by a jury pursuant to 15 U.S.C. § 1681n.
11
          51. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Defendant
12
           Comenity Bank in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.
13
          WHEREFORE, Plaintiff, Edward Schaller, an individual, demands judgement in his favor
14

15        against Defendant Comenity Bank for damages together with attorney’s fees and court costs

16        pursuant to 15 U.S.C. § 1681n.
17                                      FOURTH CAUSE OF ACTION
18
                             (Negligent Violation of the FCRA as to Comenity Bank)
19
          52. Plaintiff incorporates by reference paragraphs 1-26 of this Complaint as though fully
20
           stated herein with the same force and effect as if the same were set forth at length herein.
21

22        53. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681

23         et seq.

24        54. Pursuant to the Act, all persons who furnished information to reporting agencies must
25         participate in reinvestigations conducted by the agencies when consumers dispute the
26
           accuracy and completeness of information contained in a consumer credit report.
27

28
                                                    - 10 -
     Case 2:21-cv-01021-JCM-VCF Document 1 Filed 05/28/21 Page 11 of 12



 1        55. Pursuant to the Act, a furnisher of disputed information is notified by the reporting
 2         agency when the agency receives a notice of dispute from a consumer such as the Plaintiff.
 3
           The furnisher must then conduct a timely investigation of the disputed information and
 4
           review all relevant information provided by the agency.
 5
          56. The results of the investigation must be reported to the agency and, if the investigation
 6

 7         reveals that the original information is incomplete or unsubstantiated, the information from

 8         a furnisher such as the above-named Defendant must report the results to other agencies

 9         which were supplied such information.
10
          57. Defendant Comenity Bank is liable to the Plaintiff for failing to comply with the
11
           requirements imposed on furnishers of information pursuant to 15 U.S.C. § 1681s2-b.
12
          58. After receiving notice of Plaintiff’s dispute, Defendant Comenity Bank negligently failed
13
           to conduct its reinvestigation in good faith.
14

15        59. A reasonable investigation would require a furnisher such as Defendant Comenity Bank

16         to consider and evaluate a specific dispute by the consumer, along with all other facts,
17         evidence and materials provided by the agency to the furnisher.
18
          60. Had Comenity Bank done a reasonable investigation, it would have been revealed to
19
           Comenity Bank that the payment status was being inaccurately reported.
20
          61. The conduct, action and inaction of Defendant Comenity Bank was negligent, entitling
21

22         the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

23        62. As a result of the conduct, action and inaction of Defendant Comenity Bank, the Plaintiff

24         suffered damage for the loss of credit, loss of the ability to purchase and benefit from credit,
25         and the mental and emotional pain, anguish, humiliation and embarrassment of credit
26
           denials.
27

28
                                                     - 11 -
     Case 2:21-cv-01021-JCM-VCF Document 1 Filed 05/28/21 Page 12 of 12



 1        63. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the
 2         Defendant Comenity Bank in an amount to be determined by the Court pursuant to 15
 3
           U.S.C. § 1681n and 1681o.
 4
          WHEREFORE, Plaintiff, Edward Schaller, an individual, demands judgement in his favor
 5
          against Defendant Comenity Bank, for damages together with attorney’s fees and court costs
 6

 7        pursuant to 15 U.S.C. § 1681o.

 8                                   DEMAND FOR TRIAL BY JURY

 9      64. Plaintiff demands and hereby respectfully requests a trial by jury for all claims and issues
10
           this complaint to which Plaintiff is or may be entitled to a jury trial.
11
                                         PRAYER FOR RELIEF
12
     WHEREFORE, Plaintiff demands judgment from each Defendant as follows:
13
           a) For actual damages provided and pursuant to 15 U.S.C. § 1681o(a) be awarded for
14

15             each negligent violation as alleged herein;

16         b) For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);
17         c) For Statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);
18
           d) For Statutory damages provided and pursuant to 15 U.S.C. § 1640(a)(2);
19
           e) For Punitive damages provided and pursuant to 15 U.S.C. § 1681n(a)(2);
20
           f) For attorney fees and costs provided and pursuant to 15 U.S.C. § 1681n(a)(3), 15
21

22             U.S.C. § 1681(o)(a)(2) and 15 U.S.C. § 1640(a)(3);

23         g) For any such other and further relief, as well as further costs, expenses and

24             disbursements of this action as this Court may deem just and proper.
25   Dated: May 28, 2021
26                                                               /s/ Robert M. Tzall
                                                          Robert M. Tzall
27                                                        Contemporary Legal Solutions
                                                          Attorneys for Plaintiff
28
                                                     - 12 -
